Citation Nr: 0934945	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
a mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1958 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Providence, Rhode Island regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for an acquired psychiatric disorder.

The Veteran testified before the undersigned at a May 2009 RO 
(Travel Board) hearing.  A copy of this hearing transcript 
has been associated with the claims file.

Subsequent to the issuance of the January 2008 supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran's November 1958 entrance examination noted no 
relevant abnormalities.  He denied experiencing depression or 
nervous trouble of any sort in his October 1960 discharge 
Report of Medical History (RMH).  The remaining service 
treatment records were negative for any symptoms, complaints 
or diagnoses of any psychiatric condition.

A November 1960 Certificate, signed by the Veteran, indicates 
that he was considered unfit for retention in the military 
service due to a pre-existing physical disability.  A 
subsequent Certificate of Medical Disqualification dated in 
December 1960 indicates that the Veteran was discharged from 
service due to defective vision and heterotopia.  There were 
no performance evaluations contained in the Veteran's 
personnel file.

The initial post-service report of psychiatric treatment was 
recorded in a January 2005 VA treatment note in which it is 
recorded that the Veteran reported suicidal ideation 
following "a bad business deal".  He later reported that he 
was simply reaching out for help and that due, in part, to 
his religious beliefs, he did not intend to harm himself.

A February 2005 VA psychology treatment note indicated that 
the Veteran had expressed anger over his current business 
problems and experiences in the Air Force.  An assessment of 
depression was made.

A June 2006 VA psychiatry treatment record reflects the 
Veteran's reports of being treated for situational depression 
related to a business failure and a bankruptcy filing in 
early 2005.  He reported that his current depression was mild 
and that he still experienced anxiety.  He reported being 
involved in a physical altercation with a fellow airman of 
Russian decent while in-service due to his animosity towards 
Soviet society, and that he was subsequently discharged for 
this conduct.  He stated that the circumstances of his 
discharge had followed him throughout his life, that there 
were negative comments about him written in his service 
personnel file, and that he suspected that these comments had 
caused him to lose post-service jobs.  

He also stated that he found a cook lying dead in 
approximately 1960 and that his death was never properly 
investigated by the military.  Following this examination, 
diagnoses of depressive disorder by history and probable 
delusional disorder versus paranoid personality disorder were 
made.

In a December 2006 VA treatment note shows findings of 
possible PTSD, depressive disorder/anxiety and rule-out 
delusional disorder versus paranoid personality disorder were 
made.

A March 2007 VA Biopsychosocial Assessment reflects the 
Veteran's reports of daily suicide ideation without a plan 
and feelings of hopelessness.  The examiner noted that the 
Veteran was experiencing a major life change, as he had 
recently relocated and that he appeared anxious and depressed 
in mood with suspected underlying prolonged and premorbid 
anxiety and depression.  

The examiner noted that the Veteran's attitude towards life 
appeared fatalistic, pessimistic and paranoid with 
preoccupation in thought about blame to military service for 
his psychiatric problems.  The diagnoses included adjustment 
disorder with mixed anxiety and depressed mood, anxiety 
disorder not otherwise specified (NOS) and rule-out PTSD, 
among other conditions.

The Veteran reported in a March 2007 statement that he 
received in-patient treatment for depression at Shaw Air 
Force Base for about ten days while in-service.  He also 
reported that his psychiatric symptoms began in approximately 
1959.

A diagnosis of mood disorder NOS rule-out delusional disorder 
was noted in a May 2007 VA mental health treatment note.  The 
Veteran had reported a great deal of internal rage which he 
attributed to being treated unfairly in 1959.  

Diagnoses of chronic mood disorder, adjustment disorder and 
anxiety disorder were noted in a November 2007 letter from R. 
F., the Veteran's treating VA clinical social worker.  The 
Veteran had reported that his symptoms began while he was on 
active duty and detailed the two reported in-service 
incidents to this provider.

A January 2008 U. S. Armed Services Center for Unit Records 
Research (CURR) request indicated that a search of historical 
reports submitted by the Veteran's unit was conducted for 
information regarding the death of a William or James O'Neil 
(the Veteran had reported that this was the name of the dead 
Airman he had discovered).  Although various combinations of 
the reported airman's name were used during this search, no 
information was found.

During his May 2009 hearing, the Veteran testified that 
another airman went "berserk" with Nazi propaganda during 
basic training and was removed from the service.  He 
discovered a friend, a cook named O'Neil, dead in a kitchen 
utility room sometime in 1960.  He did not seek treatment for 
his resulting depression until approximately 2005.  He 
experienced his psychiatric symptoms consistently since 
service but was reluctant to get help as he felt no one would 
believe him.

A June 2009 opinion from R. F. indicates that the Veteran had 
been diagnosed with mood disorder NOS and anxiety disorder 
NOS, with some features of generalized anxiety disorder (GAD) 
and PTSD.  The reported stressful events involving the Nazi 
airman and finding a dead airman in 1960 were described.  The 
examiner opined that the Veteran's serious anxiety and mood 
instability were associated with the effects of the traumatic 
events he experienced during military service, and that his 
"mental health problems [were] more likely than not 
associated with his military trauma."

The Veteran's testimony and R.F.'s letter provide competent 
evidence of a current psychiatric disability that may be 
related to service.  R.F. did not provide a rationale for the 
opinion or indicate consideration of the service treatment 
and personnel records.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 300-301 (2008) (to have probative value, a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two).  Hence, an examination is 
needed to obtain an informed opinion as to whether any 
current psychiatric disability is related to service.

As noted above, the Veteran has reported in-service 
psychiatric treatment.  While service treatment records have 
been obtained, it does not appear that the Veteran's mental 
health jacket or records of the specific treatment were 
requested.  VA has an obligation to request these records.

Accordingly, the case is REMANDED for the following:

1.  Take the necessary steps to obtain 
all records of the Veteran's psychiatric 
or mental health treatment in service, 
including records of treatment at Shaw 
Air Force Base.

2.  Afford the Veteran a VA psychiatric 
examination to determine whether any 
current psychiatric disability had its 
onset in service or is related to a 
disease or injury in service.  The 
examiner should review the claims folder, 
including this remand, and such review 
should be noted in the examination report 
or in an addendum.

3.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any psychiatric disability shown 
since January 2007, had its onset in 
service or is the result of a disease or 
injury (including stressors) in service.

The examiner should provide a rationale 
for these opinions with a rationale.  The 
examiner is advised that the Veteran is 
competent to report his history and 
symptoms and that his reports must be 
taken into account in formulating the 
requested opinions.

4.  If any benefit sought on appeal is 
denied, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




